UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

BRADFORD JOHN MONTAGNE et al., )
                                 )
               Petitioner,       )
                                 )
            v.                   ) Civ. Action No. 12-0369 (ABJ)
                                 )
RALPH R. ERICKSEN et al.,        )
                                 )
               Respondents.      )
________________________________ )


                                      MEMORANDUM OPINION

        Petitioners, proceeding pro se, are two residents of Moose Lake, Minnesota, seeking

issuance of a writ of habeas corpus presumably under 28 U.S.C. § 2241. The basis of petitioners’

custody is unclear, but to the extent that they can satisfy the “in custody” requirement of §

2241(c), their remedy lies, if at all, in the judicial district having personal jurisdiction over their

immediate custodian to whom “[t]he writ, or order to show cause shall be directed . . . .” 28

U.S.C. § 2243; see Rumsfeld v. Padilla, 542 U.S. 426, 439 (2004) (“reaffirm[ing] that the

immediate custodian . . . is the proper respondent” in a habeas action); Blair-Bey v. Quick, 151

F.3d 1036, 1039 (D.C. Cir. 1998) (“[T]he appropriate defendant in a habeas action is the

custodian of the prisoner.”) (citation and internal quotation marks omitted) (alteration in

original).

        Since petitioners’ alleged custodians are in Minnesota, this court lacks jurisdiction over

the instant petition. Rooney v. Secretary of Army, 405 F.3d 1029, 1032 (D.C. Cir. 2005) (habeas

“jurisdiction is proper only in the district in which the immediate, not the ultimate, custodian is

located") (internal citations and quotation marks omitted). Hence, this action will be dismissed

without prejudice. See id. (“The problem for Rooney is that, because his declaratory judgment

                                                      1
action must be treated as a habeas petition, it must also be dismissed for lack of jurisdiction.”).

A separate order accompanies this Memorandum Opinion.

       .                                             __________s/___________
                                                     AMY BERMAN JACKSON
                                                     United States District Judge
DATE: March 14, 2012




                                                    2